Exhibit 10.5

HANESBRANDS INC.

OMNIBUS INCENTIVE PLAN OF 2006

CALENDAR YEAR [YEAR] GRANT

PERFORMANCE STOCK AND CASH AWARD – CASH COMPONENT

GRANT NOTICE AND AGREEMENT

To: [NAME] (referred to herein as “Grantee” or “you”)

Hanesbrands Inc. (the “Company”) is pleased to confirm that you have been
granted a Performance Cash Award (this “Award”), effective [DATE] (the “Grant
Date”). This Award is subject to the terms of this Performance Cash Award Grant
Notice and Agreement (this “Agreement”) and is made under the Hanesbrands Inc.
Omnibus Incentive Plan of 2006, as amended (the “Plan”) which is incorporated
into this Agreement by reference. Any capitalized terms used herein that are
otherwise undefined shall have the same meaning as provided in the Plan.

1. Acceptance of Terms and Conditions. To be eligible to receive this Award, you
must sign this Agreement and return it to the Compensation Department within 30
days after the Grant Date. By signing this Agreement, you agree to be bound by
the terms and conditions herein, the Plan and any and all conditions established
by the Company in connection with Awards issued under the Plan, and you further
acknowledge and agree that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against the
Company or any Subsidiary directly or indirectly, or give rise to any cause of
action at law or in equity against the Company.

2. Grant of Performance Cash Award. Subject to the restrictions, limitations,
terms and conditions specified in the Plan, the Participation Guide/Prospectus
for Hanesbrands Inc. Omnibus Incentive Plan of 2006 (the “Plan Prospectus”), and
this Agreement, the Company hereby grants you as of the Grant Date a Performance
Cash Award to be earned over the one-year Performance Period beginning [DATE]
and ending [DATE] (the “Performance Period”). For the fiscal year ending [DATE]
(“FY20[XX]”), this Performance Cash Award will have a mid-point amount of
$[            ] (“Mid-Point Award”).

3. Measures and Targets. The Threshold, Mid-Point and Maximum measures and
targets as approved by the Committee for Section 16 Officers under the Annual
Incentive Plan (“AIP”) for FY20[XX] shall be the Threshold, Mid-Point and
Maximum measures and targets for this Award. The applicable achievement
percentage shall be interpolated in relation to the foregoing; provided,
however, that if any measure achieved is less than the Threshold amount, the
achievement percentage for that measure shall be zero; provided, further, that
if any measure achieved is at the Threshold amount, the achievement percentage
for that measure shall be 10%; and, provided, further, that in no event shall
the achievement percentage exceed 200%.

Except to the extent provided in Paragraphs 5 through 7 below, the amount of the
Award earned under this Agreement and under any other Performance Cash Awards
granted to you under which amounts may be earned as a result of the Company’s
performance during the Performance Period shall be determined after the end of
the Performance Period.



--------------------------------------------------------------------------------

4. Payment of Award. You shall receive payment of your Award, determined under
Paragraphs 2 and 3 above, in a lump sum, less applicable withholding. Except as
specifically provided below, such payment shall be made during the 2 1/2-month
period after the end of the Performance Period, provided you are employed by the
Company or any of its Subsidiaries (collectively, the “HBI Companies”) on the
last day of the Performance Period. The Company currently intends to make
payment of the Award in cash, but reserves the right to make such payments in
shares.

5. Death or Total Disability. If you cease active employment with the HBI
Companies because of your death or total disability (as defined below) during
the Performance Period that is at least fifty (50) percent complete prior to
your death or total disability, then you (or your beneficiary in the event of
your death) shall be entitled to receive payment of the Award amount described
in this Paragraph. Your Award amount shall be determined in accordance with
Paragraphs 2 and 3, based on achievement through the end of the year in which
you die or become totally disabled, except that the achievement percentage for
the year in which you die or become totally disabled shall be prorated based on
your period of active employment with the HBI Companies during that year and
prior to your death or total disability. Your Award amount will be paid during
the 2 1/2 month period following the end of the calendar year in which you die
or become totally disabled.

For purposes of this Paragraph 5, you shall be deemed to have a total disability
if you are determined to be totally disabled under the Company’s disability
plan, you have received disability benefits for at least three months under such
plan, and your disability is expected to result in death or to last for a
continuous period of at least 12 months.

6. Retirement. If you retire (as defined below) from the HBI Companies and the
Performance Period is at least fifty (50) percent complete prior to your
retirement, then you shall be entitled to receive payment of the Award amount
described in this Paragraph. Your Award amount shall be determined in accordance
with Paragraphs 2 and 3, based on achievement through the end of the year in
which you retire, except that the achievement percentage for the year in which
you retire shall be prorated based on your period of employment with the HBI
Companies during that year and prior to your retirement date. Your Award amount
will be paid at the date specified under Paragraph 4.

For purposes of this Paragraph 6, you shall be deemed to have retired if you
cease active employment with the HBI Companies on or after attaining age 50 or
older and after completing at least 10 years of service with the HBI Companies.
For purposes of determining years of service under this Paragraph, if you were
employed by Sara Lee Corporation on September 5, 2006 and remained employed by
the HBI Companies thereafter, your service with the HBI Companies and Sara Lee
Corporation will both be counted.

7. Other Terminations of Employment and Change of Control.

a. Involuntary Termination With Severance. If (i) your employment is
involuntarily terminated by the HBI Companies (other than in connection with a
Change of Control as defined in the Plan) and you are eligible to receive
severance benefits under any written severance plan of the Company (a “Severance
Event Termination”) and (ii) the Performance Period is at least fifty
(50) percent complete prior to the involuntary termination with severance, then
you shall be entitled to receive payment of the Award amount described in this
subparagraph. Your Award amount shall be determined in accordance with
Paragraphs 2 and 3. The achievement percentage for the year of your Severance
Event Termination shall be prorated based on your period of employment with the
HBI Companies during that year and prior to your Severance Event Termination.
Payment of your Award amount shall be made at the date specified under Paragraph
4.

 

2



--------------------------------------------------------------------------------

b. Involuntary Termination Without Severance. If your employment is
involuntarily terminated by the HBI Companies and you are not eligible to
receive severance benefits under any written severance plan of the Company
(i.e., your employment is terminated for Cause), then vesting ends and this
Award is forfeited on the date of termination.

c. Voluntary Termination. If you voluntarily terminate your employment with the
Company, other than as described in Paragraph 6 above, then vesting ends and
this Award is forfeited on the date of termination.

d. Change of Control. If (i) within three months preceding or 24 months
following a Change of Control (as defined in the Plan) your employment is
terminated by the Company other than for Cause, or if you are otherwise eligible
for benefits following employment termination due to a Change of Control
pursuant to an individual agreement with the HBI Companies, and (ii) the
Performance Period is at least fifty (50) percent complete prior to your
termination, then you shall be entitled to receive payment of the Award amount
described in this subparagraph. Your Award amount shall be determined in
accordance with Paragraphs 2 and 3. In addition, the measures for the year of
your termination shall be deemed achieved at Mid-Point (notwithstanding the
provisions of any individual agreement between you and the HBI Companies) and
the achievement percentage for that year shall be prorated based on your period
of employment with the HBI Companies during that year and prior to your
employment termination. Payment of your Award amount shall be made as promptly
as practicable after your termination of employment, but not later than the 15th
day of the third month after your termination of employment due to the Change of
Control.

e. Other Sale, Closing or Spin-off. If (i) your employment with the Company is
terminated as a result of the sale, closing or spin-off of a specific business
unit of the Company not considered a Change of Control as defined in the Plan,
and (ii) the Performance Period is at least fifty (50) percent complete prior to
your termination, then you shall be entitled to receive payment of the Award
amount described in this subparagraph. Your Award amount shall be determined in
accordance with Paragraphs 2 and 3, except that the achievement percentage for
the year in which your employment terminates shall be prorated based on your
period of employment with the HBI Companies during that year and prior to your
employment termination. Your Award amount will be paid at the date specified
under Paragraph 4.

8. Forfeiture/Right of Offset. Notwithstanding anything contained in this
Agreement to the contrary, if you engage in any activity inimical, contrary or
harmful to the interests of the Company or any Subsidiary, including but not
limited to: (1) without the prior written consent of the Company, counseling or
becoming employed by, or otherwise engaging or participating in, or performing
consulting services for, any Competing Business (regardless of whether you
receive any compensation of any kind), where “Competing Business” means any
business that competes with any business that the HBI Companies conducted at any
time during your employment with the HBI Companies, (2) violating the Company’s
Global Code of Conduct, (3) without the prior written consent of the Company,
soliciting any present or future employees or customers of the Company to
terminate such employment or business relationship(s) with the Company,
(4) disclosing or misusing any confidential information regarding the Company,
(5) participating in any activity not approved by the Board of Directors which
could reasonably be foreseen as contributing to or resulting in a Change of
Control of the Company (as defined in the Plan), or (6) disparaging or
criticizing, orally or in writing, the business, products, policies, decisions,
directors, officers or employees of Company or any of its subsidiaries or
affiliates to any person (all such activities described in (1)-(6) above
collectively

 

3



--------------------------------------------------------------------------------

referred to as “wrongful conduct”), then (i) this Award shall terminate
automatically on the date on which you first engaged in such wrongful conduct
and (ii) you shall pay to the Company in cash any financial gain you realized
from the vesting of the Award within the 12-month period immediately preceding
such wrongful conduct. By accepting this Award, you consent to and authorize the
Company to deduct from any amounts payable by the Company to you, any amounts
you owe to the Company under this Paragraph 8.

The Committee may make retroactive adjustments to, and you shall reimburse to
the Company any Award paid to you where such compensation was predicated upon,
achieving certain financial results that were substantially the subject of a
restatement, and as a result of the restatement it is determined that you
otherwise would not have been paid such compensation, regardless of whether or
not the restatement resulted from your misconduct. In each such instance, the
Company will, to the extent practicable, seek to recover the amount by which
your incentive compensation for the relevant period exceeded the lower payment
that would have been made based on the restated financial results. The Company
will, to the extent permitted by governing law, require forfeiture of any
unvested Award and reimbursement to the Company for any financial gain realized
from the vesting of any vested Award for any named executive officer (for
purposes of this policy “named executive officers” has the meaning given that
term in Item 402(a)(3) of Regulation S-K under the Securities Exchange Act of
1934) where: (i) the payment was predicated upon the achievement of certain
financial results that were subsequently the subject of a substantial
restatement, and (ii) in the Committee’s view the officer engaged in fraud or
misconduct that caused or partially caused the need for the substantial
restatement.

In each instance described above, the Company will, to the extent practicable,
seek to recover the described incentive compensation for the relevant period,
plus a reasonable rate of interest. By accepting this Agreement, you consent to
and authorize the Company to deduct from any amounts payable by the Company to
you, any amounts you owe to the Company under this Paragraph. This right of
set-off is in addition to any other remedies the Company may have against you
for your breach of this Agreement.

9. Conformity with the Plan. This Award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Inconsistencies
between this Agreement, the Plan Prospectus or the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement, the Plan, or the Plan
Prospectus.

10. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement, the Plan, or the Plan Prospectus
will be determined and resolved by the Committee or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes.

11. No Rights to Continued Employment. By voluntarily acknowledging and
accepting this Award, you acknowledge and understand that this Award shall not
form part of any contract of employment between you and any of the HBI
Companies. Nothing in the Agreement, the Plan Prospectus, or the Plan confers on
any Grantee any right to continue in the employ of the HBI Companies or in any
way affects the HBI Companies’ right to terminate the Grantee’s employment
without prior notice at any time or for any reason. You further acknowledge that
this Award is for future services to the HBI Companies and is not under any
circumstances to be considered compensation for past services.

 

4



--------------------------------------------------------------------------------

12. Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this Paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect your ability to participate in the Plan. The
Company holds certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, family size,
marital status, sex, beneficiary information, emergency contacts, passport/visa
information, age, language skills, drivers license information, date of birth,
birth certificate, social security number or other employee identification
number, nationality, C.V. (or resume), wage history, employment references, job
title, employment or severance contract, current wage and benefit information,
personal bank account number, tax related information, plan or benefit
enrollment forms and elections, option or benefit statements, any shares of
stock or directorships in the Company, details of all options or any other
entitlements to shares of stock awarded, canceled, purchased, vested, unvested
or outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing your consent may affect
your ability to participate in the Plan.

13. Miscellaneous.

a. Modification. This Award is documented by the records of the Committee or its
delegate which shall be the final determinant of the conditions of this
Agreement. The Committee may amend or modify this Award in any manner to the
extent that the Committee would have had the authority under the Plan initially
to grant such Award, provided that no such amendment or modification shall
impair your rights under this Agreement without your consent. Except as in
accordance with the two immediately preceding sentences and Paragraph 15, this
Agreement may be amended, modified or supplemented only by an instrument in
writing signed by both parties hereto.

b. Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement including
matters of validity, construction and interpretation, shall be governed by the
internal laws of the State of North Carolina, without regard to any state’s
conflict of law principles. You and the Company agree that all claims in respect
of any action or proceeding arising out of or relating to this Agreement shall
be heard or determined in any state or federal court sitting in North Carolina,
and you agree to submit to the jurisdiction of such courts, to bring all such
actions or proceedings in such courts and to waive any defense of inconvenient
forum to such actions or proceedings. A final judgment in any action or
proceeding so brought shall be conclusive and may be enforced in any manner
provided by law.

c. Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

 

5



--------------------------------------------------------------------------------

d. Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

e. Impact Upon Termination of Employment. By voluntarily acknowledging and
accepting this Award, you agree that no benefits accruing under the Plan will be
reflected in any severance or indemnity payments that the Company may make or be
required to make to you in the future, regardless of the jurisdiction in which
you may be located.

14. Confidentiality. You agree that you will not disclose the existence or terms
of this Agreement to any other employees of the Company or third parties with
the exception of your accountants, attorneys, financial advisors, spouse, or
Same-Sex Domestic Partner (as that term is defined in the Hanesbrands Inc.
Employee Health Benefit Plan), and shall ensure that none of them discloses such
existence or terms to any other person, except as required to comply with legal
process.

15. Amendment. By accepting this Award, you agree that the granting of the Award
is at the discretion of the Committee and that acceptance of this Award is no
guarantee that future Awards will be granted under the Plan. Notwithstanding
anything in this Agreement, the Plan Prospectus, or the Plan to the contrary,
this Award may be amended by the Company without the consent of the Grantee,
including but not limited to modifications to any of the rights granted to the
Grantee under this Agreement, at such time and in such manner as the Company may
consider necessary or desirable to reflect changes in law. The Grantee
understands that the Company may amend, resubmit, alter, change, suspend,
cancel, or discontinue the Plan at any time without limitation.

16. Plan Documents. The Plan Prospectus is available by contacting Celia Powers
at 336.519.4210, and a copy of the Plan can be requested from the Committee, c/o
Corporate Secretary, Hanesbrands Inc., 1000 E. Hanes Mill Road, Winston-Salem,
NC 27105.

*         *         *

The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Agreement.

 

 

Grantee                      Date

THE SIGNED AGREEMENT MUST BE RETURNED TO THE COMPENSATION DEPARTMENT,
HANESBRANDS INC., 1000 E. HANES MILL ROAD, WINSTON-SALEM, NC 27105, WITHIN 30
DAYS AFTER THE GRANT DATE.

 

6